People v Sayeed (2015 NY Slip Op 00452)





People v Sayeed


2015 NY Slip Op 00452


Decided on January 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2015

Mazzarelli, J.P., Sweeny, Andrias, Moskowitz, Richter, JJ.


13962 3376/09

[*1] The People of the State of New York, Respondent, —
vMikaila Sayeed, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Katherine A. Gregory of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered on or about September 25, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: JANUARY 15, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.